Citation Nr: 0712125	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-02 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
major depression with psychotic features.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  In an August 1995 rating decision the RO denied service 
connection for major depression with psychotic features. 

2.  Evidence in support of the veteran's request to reopen 
his claim for service connection for major depression with 
psychotic features is new, but does not relate to the issue 
on appeal or is cumulative and redundant.


CONCLUSIONS OF LAW

1.  The August 1995 Board decision denying service connection 
for major depression with psychotic features is final.  38 
U.S.C.A. § 7103 (West 2002); 38 C.F.R. §§ 3.156, 20.200 
(2006). 

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for major 
depression with psychotic features has not been received.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in August 1995 the RO denied 
service connection for major depression with psychotic 
features on the grounds that this disease was not incurred in 
or caused by service, and was not diagnosed within one year 
of the veteran's discharge from service.  A timely appeal 
from the August 1995 decision was not made, and the decision 
became final.  38 C.F.R. §§ 3.104, 20.200.  Even so, a claim 
that is the subject of a prior final denial may be reopened 
if new and material evidence is received with respect to that 
claim.  

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In April 2002 the veteran requested that his claim be 
reopened.  Evidence in support of this request includes an 
April 2004 VA Psychiatric Initial Evaluation record, which 
reflects a diagnosis of "mood disorder associated to medical 
condition."  While new, this evidence of an altogether 
different psychiatric disorder is not material, since it does 
not relate to the issue at hand.  It also does not raise a 
reasonable possibility of substantiating the claim, since it 
does not show that the veteran's major depression was 
incurred in or caused by service, or that it was diagnosed 
within one year of the veteran's discharge from service.  The 
only other evidence in support of the veteran's request to 
reopen his claim consists of the report of an April 2004 
compensation and pension examination, which returned an Axis 
I diagnosis of "major depressive disorder, recurrent, 
severe, without psychotic features."  Unfortunately, this 
information is cumulative and redundant of that already of 
record.  In the absence of new and material evidence, the 
veteran's request to reopen his claim for service connection 
for major depression with psychotic features must be denied.  

In correspondence dated in June 2006 VA satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002), 
38 C.F.R. § 3.159(b) (2006) and Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Because the claim of service connection is 
not reopened, any question as to the appropriate disability 
rating or effective date is moot, and there can be no failure 
to notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  All identified and 
available evidence relevant to the issue decided herein has 
been obtained.  Although the notice was not sent prior to 
initial adjudication of the veteran's request to reopen the 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, and the claim was 
readjudicated in June 2006.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for major depression with 
psychotic features.  The request to reopen the claim is 
denied.




____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


